Exhibit 10.48

 

WELLS

FARGO

logo

 

GUARANTY BY CORPORATION

 

This Guaranty, dated as December 1, 2003 is made by Diversified Corporate
Resources, Inc., a Texas corporation (the “Guarantor”), for the benefit of Wells
Fargo Business Credit, Inc., a Minnesota corporation (with its successors and
assigns, the “WFBCI”,).

 

WFBCI and Management Alliance Corporation, a Texas corporation (the “Customer”),
are parties to an Account Purchase Agreement dated December 1, 2003 (the
“Agreement”) herewith pursuant to which WFBCI shall purchase accounts receivable
from the Customer and may make financial accommodations to the Customer.

 

As a condition to entering into the Agreement and extending such accommodations
to the Customer, WFBCI has required the execution and delivery of this Guaranty.

 

ACCORDINGLY, the Guarantor, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby agrees as follows:

 

1. Definitions.  All terms defined in the Agreement that are not otherwise
defined herein shall have the meanings given them in the Agreement.

 

2. Indebtedness Guaranteed.  The Guarantor hereby absolutely and unconditionally
guarantees to WFBCI the full and prompt payment when due, whether at maturity or
earlier by reason of acceleration or otherwise, of each and every sum now or
hereafter owing to WFBCI by the Customer, including but not limited to, debts,
liabilities and obligations arising out of purchases of property, financial
accommodations, or other transactions with the Customer or for the Customer’s
account or out of any other transaction or event, owed to WFBCI, in each case
whether now existing or hereafter arising, whether arising directly in a
transaction or event involving WFBCI or acquired by WFBCI from another by
purchase or assignment or as collateral security, whether owed by the Customer
as drawer, maker, endorser, accommodation party, guarantor, principal, surety or
as a member of any partnership, syndicate, association or group or in any other
capacity, whether absolute or contingent, direct or indirect, primary or
secondary, sole, joint several or joint and several, secured or unsecured, due
or not due, contractual, tortuous or statutory, liquidated or unliquidated,
arising by agreement or imposed by law or otherwise (all of said sums being
hereinafter called the “Indebtedness”).

 

3. Guarantor’s Representations and Warranties.  The Guarantor represents and
warrants to WFBCI that (i) the Guarantor is a corporation, duly organized and
existing in good standing and has full power and authority to make and deliver
this Guaranty; (ii) the execution, delivery and performance of this Guaranty by
the Guarantor have been duly authorized by all necessary action. of its
directors as required by the by-laws of the Guarantor and do not and will not
violate the provisions of, or constitute a default under, any presently
applicable law or its articles of incorporation or bylaws or any agreement
presently binding on it; (iii) this Guaranty has been duly executed and
delivered by the authorized officers of the Guarantor and constitutes its
lawful, binding and legally enforceable obligation; and (iv) the authorization,
execution, delivery and performance of this Guaranty do not require notification
to, registration with, or consent or approval by, any federal, state or local
regulatory body or administrative agency.  The Guarantor represents and wan-ants
to WFBCI that the Guarantor has a direct and substantial economic interest in
the Customer and expects to derive substantial benefits therefrom and from any
purchases of property, financial accommodations, discounts, and other
transactions and events resulting in the creation of the Indebtedness guarantied
hereby, and that this Guaranty is given for a corporate purpose.  ‘ne Guarantor
agrees to rely exclusively on the right to revoke this Guaranty prospectively as
to future transactions, in accordance with paragraph 4, if at any time, in the
opinion of the directors or officers, the benefits then being received by the
Guarantor in connection with this Guaranty are not sufficient to warrant the
continuance of this Guaranty as to the future Indebtedness of the Customer. 
Accordingly, so long as this Guaranty is not revoked prospectively in accordance
with paragraph 4, WFBCI may rely conclusively on a continuing warranty, hereby
made, that the Guarantor continues to be benefited by this Guaranty and WFBCI
shall have no duty to inquire into or confirm the receipt of any such benefits,
and this Guaranty shall be effective and enforceable by WFBCI without regard to
the receipt, -nature or value of any such benefits.

 

--------------------------------------------------------------------------------


 

4. Unconditional Nature.  No act or thing need occur to establish the
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the indebtedness, shall in any way exonerate the Guarantor
hereunder or modify, reduce, limit or release the Guarantor’s liability
hereunder.  This is an absolute, unconditional and continuing guaranty of
payment of the Indebtedness and shall continue to be in force and be binding
upon the Guarantor, whether or not all of the Indebtedness is paid in full,
until this Guaranty is revoked prospectively as to future transactions, by
written notice actually received by WFBCI and such revocation shall not be
effective as to the amount of Indebtedness existing or committed for at the time
of actual receipt of such notice by WFBCI or as to any renewals, extensions,
refinancings or refundings thereof.

 

5. Dissolution or Insolvency of Guarantor.  The dissolution or adjudication of
bankruptcy of the Guarantor shall not revoke this Guaranty, except upon actual
receipt of written notice thereof by WFBCI and only prospectively, as to future
transactions, as herein set forth.  If the Guarantor shall be dissolved or shall
be or become insolvent (however defined), then WFBCI shall have the right to
declare immediately due and payable, and the Guarantor will forthwith pay to
WFBCI, the full amount of all of the Indebtedness whether due and payable or
unmatured.  If the Guarantor voluntarily commences or there is commenced
involuntarily against the Guarantor a case under the United States Bankruptcy
Code, the full amount of all Indebtedness, whether due and payable or unmatured,
shall be immediately due and payable without demand or notice thereof.

 

6. Enforcement Expenses.  The Guarantor will pay or reimburse WFBCI for all
costs, expenses and attorneys’ fees paid or incurred by WFBCI in endeavoring to
collect and enforce the Indebtedness and in enforcing this Guaranty.

 

7. WFBCI’s Rights. WFBCI shall not be obligated by reason of its acceptance of
this Guaranty to engage in any transactions with or for the Customer.  Whether
or not any existing relationship between the Guarantor and the Customer has been
changed or ended and whether or not this Guaranty has been revoked, WFBCI may
enter into transactions resulting in the creation or continuance of the
Indebtedness and may otherwise agree, consent to or suffer the creation or
continuance of any of the Indebtedness, without any consent or approval by the
Guarantor and without any prior or subsequent notice to the Guarantor.  The
Guarantor’s liability shall not be affected or impaired by any of the following
acts or things (which WFBCI is expressly authorized to do, omit or suffer from
time to time, both before and after revocation of this Guaranty, without consent
or approval by or notice to the Guarantor): (i) any acceptance of collateral
security, guarantors, accommodation parties or sureties for any or all of the
Indebtedness; (ii) one or more extensions or renewals of the Indebtedness
(whether or not for longer than the original period) or any modification of the
interest rates, discount rates, fees, expenses, maturities, if any, or other
contractual terms applicable to any of the Indebtedness or any amendment or
modification of any of the terms or provisions of any agreement under which the
Indebtedness or any part thereof arose; (iii) any waiver or indulgence granted
to the Customer, any delay or lack of diligence in the enforcement of the
Indebtedness or any failure to institute proceedings, file a claim, give any
required notices or otherwise protect any of the Indebtedness; (iv) any full or
partial release of, compromise or settlement with, or agreement not to sue, the
Customer or any guarantor or other person liable in respect of any of the
Indebtedness; (v) any release, surrender, cancellation or other discharge of any
evidence of the Indebtedness or the acceptance of any instrument in renewal or
substitution therefor; (vi) any failure to obtain collateral security (including
rights of setoff) for the Indebtedness, or to see to the proper or sufficient
creation and perfection thereof, or to establish the priority thereof, or to
preserve, protect, insure, care for, exercise or enforce any collateral
security; or any modification, alteration, substitution, exchange, surrender,
cancellation, termination, release or other change, impairment, limitation, loss
or discharge of any collateral security; (vii) any collection, sale, lease or
disposition of, or any other foreclosure or enforcement of or realization on,
any collateral security; (viii) any assignment, pledge or other transfer of any
of the Indebtedness or any evidence thereof; (ix) any manner, order or method of
application of any payments or credits upon the Indebtedness; and (x) any
election by WFBCI under Section 1111(b) of the United States Bankruptcy Code. 
The Guarantor waives any and all defenses and discharges available to a surety,
guarantor or accommodation co-obligor.

 

8. Waivers by Guarantor.  The Guarantor waives any and all defenses, claims,
setoffs and discharges of the Customer, or any other obligor, pertaining to the
Indebtedness, except the defense of discharge by payment in full.  Without
limiting the generality of the foregoing, the Guarantor will not assert, plead
or enforce against WFBCI any defense of waiver, release, discharge or
disallowance in bankruptcy, statute of limitations, res judicata, statute of
frauds, anti-deficiency statute, fraud, incapacity, minority, usury, illegality
or unenfbrceability which may be available to the Customer or ajay other person
liable in respect of any of the Indebtedness, or any setoff available against
)MCI to the Customer or any other such person, whether or not on account of a
related transaction.  The Guarantor expressly agrees that the Guarantor shall be
and remain liable for any deficiency remaining after foreclosure of any mortgage
or security interest securing the Indebtedness, whether or not the liability of
the Customer or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision.  The liability of the Guarantor shall not be
affected or impaired by any voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshalling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization,

 

--------------------------------------------------------------------------------


 

arrangement, composition or readjustment of, or other similar event or
proceeding affecting, the Customer or any of its assets.  The Guarantor will not
assert, plead or enforce against WFBCI any claim, defense Or setoff available to
the Guarantor against the Customer.  The Guarantor waives presentment, demand
for payment, notice of dishonor or nonpayment and protest of any instrument
evidencing the Indebtedness.  VYTBCI shall not be required first to resort for
payment of the Indebtedness to the Customer or other persons, or their
properties, or first to enforce, realize upon or exhaust any collateral security
for the Indebtedness, before enforcing this Guaranty.

 

9. If Payments Set Aside, etc, If any payment applied by WFBCI to the
Indebtedness is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Customer or any other obligor), the
Indebtedness to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Indebtedness as
fully as if such application had never been made.

 

10. Additional Obligation of Guarantor.  The Guarantor’s liability under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
the Guarantor to WFBCI as guarantor, surety, endorser, accommodation co-obligor
or otherwise of any of the Indebtedness or obligation of the Customer, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

11. No Duties Owed by WFBCI.  The Guarantor acknowledges and agrees that WFBCI
(i) has not made any representations or warranties with respect to, (ii) does
not assume any responsibility to the Guarantor for, and (iii) has no duty to
provide information to the Guarantor regarding, the enforceability of any of the
Indebtedness or the financial condition of the Customer or any guarantor.  The
Guarantor has independently determined the creditworthiness of the Customer and
the enforceability of the Indebtedness and until the Indebtedness is paid in
full will independently and without reliance on WFBCI continue to make such
determinations.

 

12. Acknowledgement.  The Guarantor acknowledges that it or s/he has read this
Guaranty in its entirety, has consulted such legal, tax or other advisors as it
or s/he deems appropriate and understands and agrees to each of the provisions
of this Guaranty and further acknowledges that it or s/he has entered into this
Guaranty voluntarily.

 

13. Miscellaneous: This Guaranty shall be effective upon delivery to WFBCL
without further act, condition or acceptance by WFBCI, shall be binding upon the
Guarantor and the successors and assigns of the Guarantor and shall inure to the
benefit of WFBCI and its participants, successors and assigns.  Any invalidity
or unenforceability of any provision or application of this Guaranty shall not
affect other lawful provisions and application thereof, and to this end the
provisions of this Guaranty are declared to be severable.  This Guaranty may not
be waived, modified, amended, terminated, released or otherwise changed except
by a writing signed by the Guarantor and WFBCI.  This Guaranty shall be governed
by and construed in accordance with the substantive laws (other than conflict
laws) of the State of Colorado.  The Guarantor hereby (i) consents to the
personal jurisdiction of the state and federal courts located in the State of
Colorado in connection with any controversy related to this Guaranty; (ii)
waives any argument that venue in any such forum is not convenient, (iii) agrees
that any litigation initiated by WFBCI or the Guarantor in connection with this
Guaranty shall be venued in either the District Court of Denver County, Denver
Colorado, or the United States District Court District of Colorado Division; and
(iv) agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions-by suit on the judgment
or in any other manner provided by law.

 

14. Termination.  This Guaranty may not be terminated by the Guarantor until all
of the Customer’s obligations to WFBCI have been paid in full or otherwise
satisfied and the Guarantor provides WFBCI with written notice of the
termination of this Guaranty.  By execution hereof, the Guarantor knowingly
accepts the full range of risk encompassed within a contract of “continuing
guaranty” which risk includes, without limitation, the possibility that the
Customer will incur additional obligations for which the Guarantor may be liable
hereunder after the Customer’s financial condition or ability to pay its lawful
debts when they are due has deteriorated, and the Guarantor understands that the
amount of the obligations may be increased or decreased.

 

15. Waiver of Jury Trial.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, BASED ON
OR PERTAINING TO THIS GUARANTY.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor the
date first written above.

 

 

 

 

Diversified Corporate Resources, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/S/ W. Brown Glenn, Jr.

 

 

 

 

Its President

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF TEXAS

 

COUNTY OF DALLAS

 

The foregoing instrument was acknowledged before me this 1st day of December,
2003 by W. Brown Glenn, the President of Diversified Corporate Resources, Inc.,
on behalf of the corporation.

 

 

 

 

/S/ Claudia Jones

 

 

Notary Public

 

 

SEAL

CLAUDIA JONES
MY COMMISSION EXPIRES
October 7, 2006

 

--------------------------------------------------------------------------------